DETAILED ACTION
Applicant's amendment, filed 13 December 2021, is acknowledged.  Claims 1-3, 5, 8-10, 12-14, 20, 21, 23, 27, 29-51, 53, and 61-68 have been cancelled.  Claims 4, 25, 26, and 58 have been amended.  Claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 are pending and under consideration.

Applicant’s election without traverse of Group I, as drawn to claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 with a species election of a molecule comprising a first antigen-binding moiety that is a crossover Fab, a second antigen-binding moiety that is an ankyrin repeat, a third antigen-binding moiety that is an ankyrin repeat, Fc domains comprising the substitutions defined in claims 25 and 71, and the N-C terminal arrangement as shown in Figure 89 in the reply filed on 23 May 2019, is again acknowledged.  


Claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 are under consideration.


Withdrawn Objections/Rejections
The rejection of claims 25, 26, 70, and 71 under 35 U.S.C. 112-2nd is withdrawn in view of Applicant’s amendments.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 4, 7, 11, 15, 52, and 54-60 are rejected under pre-AIA  35 U.S.C. 102(e), and in the alternative under pre-AIA  35 U.S.C. 102(a), as being anticipated by US20120321626 to Zhou (“Zhou;” of record).  
The teachings of Zhou set forth in the previous office action are incorporated here in full.
Claim Amendments
The 13 December 2021 claim amendments obviated a rejection of claims 25, 26, 70, and 71 under 35 U.S.C. 112-2nd and do not affect the rejection of record.  
Applicant’s Arguments
Applicant argues in the Remarks filed 13 December 2021 that the teachings of Zhou are not anticipatory because Zhou simply lists an ankyrin repeat motif binding moiety in a large genus of possible binding moieties without providing any reason to select the ankyrin repeat from the list.  Applicant avers that the teachings of Zhou would favor selection of scFv binding domains because these are the structures that Zhou exemplifies in the bispecific constructs.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  As previously noted, Zhou makes clear that the fusion moieties may be ankyrin repeats.  E.g., [0150], [0166].  Here, the selection of an ankyrin repeat from a very limited lists of alternatives.  While some selection is required, the ordinary artisan would readily be able to at once envisage an arrangement in which the ankrin repeat was substituted for the exemplified scFv.  It is maintained that Zhou’s teachings with respect to the rejected claims is anticipatory because those teachings are analogous to situations of anticipation described in MPEP 2131.02.  The rejection is therefore maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 6, 7, 11, 15-19, 22, 24, 28,  52, 54-60, and 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120321626 to Zhou (“Zhou;” of record) in view of US2012/0309940 to Fischer et al. (“Fischer;” of record).  
The teachings of Zhou in view of Fischer set forth in the previous office action are incorporated here in full, as are the reasons why the render the claims unpatentable.
Claim Amendments
The 13 December 2021 claim amendments obviated a rejection of claims 25, 26, 70, and 71 under 35 U.S.C. 112-2nd and do not affect the rejection of record.  
Applicant’s Arguments
Applicant argues in the Remarks filed 13 December 2021 that the teachings of Zhou provide no reason to substitute an ankyrin repeat for the N-terminally fused scFv exemplified by Zhou and that Fischer’s teachings would lead the ordinary artisan to at best fuse an ankyrin repeat to an antibody constant domain.  
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  The teachings of Fischer were relied upon for both the specific anti-HER2 ankyrin repeats and the desirability of incorporating Fc regions for dimerization, among other things.  Zhou, the primary prima facie obvious to one of ordinary skill in the art at the time the invention was made.  



Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120321626 to Zhou (“Zhou;” of record) in view of US2012/0309940 to Fischer et al. (“Fischer;” of record) as applied to claims 4, 6, 7, 11, 15-19, 22, 24, 28,  52, 54-60, and 70-72 above, and further in view of US2012/0251531 to Baehner et al. (“Baehner;” IDS).
Applicant does not separately argue the rejection of claims 25 and 26 in further view of Baehner.  Accordingly, the rejection is maintained for the reasons given above.

Allowable Subject Matter 
Claim 69 stands allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643